 ADTRANZ, ABB DAIMLER-BENZ 291Adtranz, ABB Daimler-Benz Transportation, N.A., Inc. and International Association of Machinists and Aerospace Workers.  Cases 32ŒCAŒ17172, 32ŒRMŒ759, and 32ŒRCŒ4540 May 31, 2000 DECISION, ORDER, AND DIRECTION OF  SECOND ELECTION  BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On January 31, 2000, Administrative Law Judge Jay R. Pollack issued the attached decision.  Both the General Counsel and the Respondent filed exceptions and support-ing briefs.  The Charging Party joined the exceptions and brief filed by the General Counsel.  The Respondent filed an answering brief to the General Counsel™s exceptions.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs2 and has decided to af-firm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.3  ORDER The National Labor Relations Board orders that the Re-spondent, Adtranz, ABB Daimler-Benz Transportation, N.A., Inc., Pittsburg, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraph 2(a) and reletter the subsequent paragraphs. ﬁ(a) Amend the employee handbook by rescinding the unlawful overly broad rules regarding solicitation, distribu-tion, and abusive language.ﬂ 2.  Substitute the following for newly relettered para-graph 2(b).                                                            1 No exceptions were filed to the judge™s dismissal of the complaint allegation that the Respondent maintained an unlawful rule regarding employee use of electronic mail. 2 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 We shall modify the judge™s recommended Order to require that the Respondent: (1) amend its employee handbook by rescinding its unlawful overly broad rules restricting solicitation, distribution, and abusive language; and (2) post the attached notice at all its facilities where those rules have been maintained.  The latter remedy is appropri-ate in light of the judge™s finding, to which the Respondent has not excepted, that the Respondent™s employee handbook setting forth the unlawful rules covers all its facilities nationwide.  See, e.g., Raley™s, Inc., 311 NLRB 1244 fn. 2 (1993). Member Brame would find that the Respondent™s rule against abu-sive language does not violate Sec. 8(a)(1).  See his dissenting position in Flamingo Hilton-Laughlin, 330 NLRB 287 fn. 3 (1999).  In sec. II, B of his decision, the judge stated that the Board found in Lafayette Park Hotel, 326 NLRB 824 (1998), enfd. 203 F.3d 52 (D.C. Cir. 1999), that a rule against ﬁ[m]aking false, vicious, profane or mali-cious statementsﬂ was lawful.  The Board majority in Lafayette Park found that the rule was unlawful.  Id., at 828.  ﬁ(b) Within 14 days after service by the Region, post at its Pittsburg, California facility, and at all other facilities where the Respondent™s rules concerning solicitation, dis-tribution, and abusive language have been maintained, cop-ies of the attached notice marked ﬁAppendix.ﬂ  Copies of the notice, on forms provided by the Regional Director for Region 32, after being signed by the Respondent™s author-ized representative, shall be posted by the Respondent im-mediately on receipt and maintained for 60 consecutive days in conspicuous places including all places where no-tices to employees are customarily posted.  Reasonable steps shall be taken to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall dupli-cate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since June 23, 1998.ﬂ 3.  Substitute the attached notice for that of the adminis-trative law judge. [Direction of Second Election omitted from publication.]  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT maintain a rule prohibiting abusive lan-guage without making clear that such rules are not intended to bar lawful union organizing propaganda. WE WILL NOT maintain solicitation and distribution rules which interfere with union activities by requiring prior approval by the Employer. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of rights guar-anteed you by Section 7 of the Act.  WE WILL amend our employee handbook by rescinding our unlawful overly broad rules regarding solicitation, dis-tribution, and abusive language.  ADTRANZ, ABB DAIMLER-BENZ  TRANSPORTATION, N.A., INC.  George Velastegui, Esq., for the General Counsel. Mark S. Ross and Joshua M. Henderson Esqs. (Seyfarth, Shaw, Fairweather & Geraldson), of San Francisco, California, for the Respondent. David A. Rosenfeld, Esq. (Van Bourg, Weinberg, Roger & Rosenfeld), of Oakland, California, for the Union. 331 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  292DECISION 
STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge. I heard this 
case in trial at Oakland, California, on July 19 and 20, 1999.  On 
December 23, 1998, Machinists District Lodge 190, International 
Association of Machinists an
d Aerospace Workers, AFLŒCIO 
(the Union) filed the charge in Case 32ŒCAŒ17172 alleging that 
Adtranz ABB Daimler-Benz Transportation N.A., Inc. (Respon-
dent or the Employer) committed certain violations of Section 8(a) 
(1) of the National Labor Relations Act (the Act).  The Union filed 
an amended charge on February 26, 1999.  On March 18, 1999, 
the Regional Director for Region
 32 of the National Labor Rela-
tions Board issued a complaint and notice of hearing against Re-
spondent alleging that Respondent violated Section 8(a) (1) of the 
Act.  Respondent filed a timely answer to the complaint, denying 
all wrongdoing. 
On October 2, 1998, the Employer filed a representation peti-
tion in Case 32ŒRMŒ759 seeking a Board-conducted election to 
determine whether its production and maintenance employees at 
its Pittsburg, California facility, 
wished to be represented by the 
Union.  On November 5, 1998, 
the Union filed a 
petition in Case 
32ŒRCŒ17172 seeking to represent Respondent™s employees at 
the Pittsburg, California facility.  An election was held on Decem-

ber 9, 1998.  The results of the election were 79 votes cast for 
representation by the Union and 135 votes against representation.  
There were also 22 challenged ba
llots.  The challenged ballots 
were insufficient in number to affect the results of the election.  
The Union filed timely objections 
to the election.  On March 19, 
1999, the Regional Director issued a report on objections, order 
consolidating cases, and notice of
 hearing.  The hearing on the 
Union™s objections was 
consolidated with the unfair labor prac-
tices hearing. 
All parties have been afforded full opportunity to appear, to in-
troduce relevant evidence, to examine and cross-examine wit-
nesses, and to file briefs.  On the entire record, from my observa-
tion of the demeanor of the witnesses,
1 and having considered the 
posthearing briefs of the parties, I make the following 
FINDINGS OF FACT AND CONCLUSIONS 
I.  JURISDICTION 
Respondent is a Delaware corporation with offices and a prin-
cipal place of business located in Pittsburg, California, where it is 
engaged in the refurbishing of light rail vehicles.  During the 12 
months prior to the issuance of the complaint, Respondent pur-
chased and received products valued in excess of $50,000 directly 
from suppliers located outside the State of California.  Accord-
ingly, Respondent admits and I find that it is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. Respondent admits and I find that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
                                                          
 1 The credibility resolutions have be
en derived from a review of the 
entire testimonial record and exhibits
, with due regard for the logic of 
probability, the demeanor of the wi
tnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those witnesses 
testifying in contradiction to the findings, their testimony has been 
discredited, either as having been 
in conflict with credited documentary 
or testimonial evidence or because it 
was in and of itself incredible and 
unworthy of belief. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues 
At its Pittsburg, Calif
ornia facility, Respon
dent is engaged in 
refurbishing rail cars for the Bay Area Rapid Transit District 
(BART).  The Employer learned of the Union™s organizing cam-
paign in September 1998.  Respondent was asked by certain local 
politicians to submit to a card ch
eck to see if its employees work-
ing on BART cars desired union representation.  Rather than sub-

mit to a card check, on October 2, 1998, the Employer filed a 
petition with the Board, seeking a Board-conducted election.  
While the Employer™s petition was 
pending, the Union filed its 
petition on November 5, 1998.  On
 November 9 the parties agreed 
to an election to be held on December 9, 1998.  Prior to the De-
cember 9 election, during October, November, and December, 
Respondent held meetings with employees to discuss the Union 
and the upcoming election. 
The General Counsel contends that during meetings with em-
ployees, Respondent informed employees that in order to qualify 
for the Respondent™s employee incentive plan (a companywide 
bonus program) the employees would have to meet certain ﬁnew 
requirements,ﬂ including attending ﬁanti-Unionﬂ meetings ﬁdis-
guised as mandatory training sessions,ﬂ making suggestions under 
a ﬁQuality Improvement Program,ﬂ an
d/or participating in a work 
committee.  The General Counsel contends that the requirement 
for the bonus programs were changed in retaliation for its employ-
ees™ union activities.  Respondent contends that the requirements 
were part of a companywide plan and were the same requirements 
as had been in place for 1997.  Further, the Employer contends 
that the meetings alleged to be antiunion meetings were not man-
datory training sessions.  The Employer admits that it did permit 
employees to use time spent at meetings in which the Union was 
discussed as the equivalent of training hours for meeting the bonus 
requirements. 
In addition to the allegations regarding the bonus program, the 
General Counsel alleges that certain paragraphs of Respondent™s 
employee handbook unlawfully interfere with the employees™ 
exercise of their Section 7 rights.  The General Counsel does not 
contend that the rules were initiated in response to any union 
and/or protected concerted activity or that any employee has been 
disciplined under the rules for engaging in union and/or protected 
concerted activity.  The General Counsel™s theory of the violation 
is that by maintaining the rules 
the Respondent has violated and 
continues to violate Section 8(a)(1) because the rules interfere 

with, restrain, and coerce employees in the exercise of rights guar-
anteed in Section 7 of the Act. 
B.  Facts and Preliminary Conclusions 
Solicitation and distribution 
In December 1997, Respondent distributed a new employee 
handbook to its employees in P
ittsburg, California, containing 
work rules and policies covering all its facilities nationwide.  The 
handbook contained, inter alia, the following provisions: 
 The following are examples of actions that are considered 
extremely serious misconduct and which may result in im-
mediate termination of employment: 
 . . . Soliciting or distributing without authorization. 
 The following are examples of act
ions that are considered se-
rious misconduct.  The first offense may result in suspension 

without pay.  A second offense, not necessarily of the same 
nature may result in ter
mination of employment.  
 ADTRANZ, ABB DAIMLER-BENZ 293 . . . Using abusive . . . language to anyone on company prem-
ises. 
 Solicitation and/or Distribution: 
 The unauthorized sale of tickets, solicitation of contribu-
tions, or distribution of handbills can disrupt work.  There-
fore, such activities are not permitted on company premises 
during working time
 except for specific company-sponsored 
solicitations or distributions. 
Unauthorized activities include, but are not limited to, 
distribution of any literature or any material in work areas 
and solicitation in either work 
or nonwork areas where either 
the employee soliciting or the employee being solicited is 
scheduled to be working.   
All solicitation requests must be approved in advance by 
Human Resources.  
 It is Respondent™s practice to distribute copies of the handbook 
to new employees at the commencement of employment.  The 
rules set forth above apply to all 
of Respondent™s facilities in the 
United States. 
Respondent™s rules specifically require employees to obtain 
prior authorization before engaging in soliciting and distribution.  

Both rules fail to limit or define 
the kinds of solicitations and or 
distribution that require prior management approval.  
A no-solicitation rule is unlawful if it unduly restricts the or-
ganization activities of employees during periods and in places 

where these activities do not interfere with the Employer™s opera-
tions.  
Our Way, Inc
., 268 NLRB 394 (1983); 
Laidlaw Transit, 
Inc., 315 NLRB 79, 82 (1994).  For example, rules which prohibit 
employees™ union activities, including solicitation to sign union 
authorization cards, on breaktimes or mealtimes are overly restric-
tive of employees™ Section 7 rights
 to self-organization, and are 
unlawful.  Rules which require employees to get prior approval 

from the employer for solicitations are also overly restrictive of 
employee rights, and are unlawful.  
Opryland Hotel, 
323 NLRB 
723, 728 (1997); 
Baldor Electric Co.,
 245 NLRB 614 (1979). 
Abusive language 
Respondent™s rule against ﬁabusive or threatening language to 
anyone on Company premisesﬂ does not define abusive language.  
Thus, the General Counsel argues that ﬁthe rule could reasonably 
be interpreted as barring lawful union organizing propaganda or 
rhetoric.ﬂ 
In Linn v. United Plant Guards
, 383 U.S. 53 (1966), the U.S. 
Supreme Court held that propaganda during a union campaign is 
protected and does not lose the protection of the Act even when it 
includes ﬁintemperate, abusive, and inaccurate statements.ﬂ In 
Great Lakes Steel
, 236 NLRB 1033, 1036Œ1037 (1978), the Board 
held that a rule prohibiting distribution of literature which was 

ﬁlibelous, defamatory, scurrilous, abusive or insulting, or any 
literature which would tend to disrupt order, discipline or produc-
tion within the plantﬂ was unlawful. The rule was held to unlaw-
fully inhibit Section 7 activity.  
However, in 
Lafayette Park Hotel
, 326 NLRB 824 (1998), the 
Board found that a rule against ﬁm
aking false, vicious, profane or 
malicious statements toward or concerning the [employer] or any 

of its employeesﬂ was lawful.  Thereafter, in 
Flamingo Hilton-
Laughlin
, 330 NLRB 287 (1999), the Board held that a rule pro-
hibiting the use of ﬁloud, abusive or foul languageﬂ violated the 
Act because it did not define abusiv
e or foul language.  The Board 
found that the rule could reasonably be interpreted as barring law-
ful union organizing propaganda. 
In the instant case, the rules do not define abusive language or 
conduct.  Therefore, under 
Flamingo Hilton-Laughlin
, the rules 
could reasonably be interpreted as barring lawful union organizing 
propaganda. 
The E-mail rule Employees in various jobs at th
e Pittsburg facility, including 
certain classifications covered by the election petition, use Re-
spondent™s computers in their work duties. Inspectors, technicians, 
leadmen, supply employees, planners, and engineers use com-
puters during their workday.  These employees have access to 
Respondent™s intranet E-mail sy
stem.  Respondent™s E-mail sys-
tem also includes an instant mess
age function that permits real-
time communication through the E-mail system.  Employees use 
this interactive E-mail system 
to communicate with nonemployees 
through the internet.  Apparently, employees send and receive 
personal (nonwork related) communications through the E-mail 
system, notwithstanding Respondent™s rules. 
 Use of Hardware/Software and Electronic Systems
:  Employees may use hardware/software and electronic 
corporate mail systems pr
ovided by the company 
for busi-ness use only.
  The company reserves the right to access and 
inspect file contents within 
the file storage and messaging 
systems to insure the systems are not being misused.  Where 
required for business purposes, the company may access and 
inspect either the file storage system or the message system 
and review, copy, or delete any files or messages and dis-
close the information in both systems to others.   
 Respondent™s E-mail rule raises a novel legal issue.  However, 
examination of cases involving 
the use of employer bulletin 
boards and telephones provides useful principles.   
It is well established that there is no statutory right of an em-
ployee or a union to use an employer™s bulletin board.  
Honeywell, 
Inc., 262 NLRB 1402 (1982); 
Container Corp.,
 244 NLRB 318 
(1979).  An employer has a right 
to restrict the use of company 
bulletin boards.  However, that right may not be exercised dis-
criminatorily so as to restrict postings of union materials.  
J. C. 
Penny, Inc., 322 NLRB 238 (1996); 
Guardian Industries Corp.,
 313 NLRB 1275 (1994).   
Similarly, there is no statutory right of an employee or a union 
to use an employer™s telephone for personal or nonbusiness pur-
poses.  However, once an employer grants the privilege of occa-
sional personal use of the telephone during worktime, it may not 
lawfully exclude union activities as a subject of discussion. 
Union 
Carbide Corp.
, 259 NLRB 974 (1981).  See also 
K-Mart Corp.
, 255 NLRB 922 (1981). 
Analogously, Respondent could bar its computers and E-mail 
system to any personal use by employees.  In this case, Respon-
dent did permit E-mails of a personal nature, notwithstanding its 
rule.  Therefore, Respondent co
uld not exclude the union as a 
topic of discussion.  However, there is no evidence that Respon-
dent prohibited union discussions on its E-mail system.  The rule 
was not strictly enforced as to personal discussions and, I find, it 
would be improper to presume that union discussions would be 
treated differently.  Accordingly, I find that Respondent™s E-mail 
rule is valid and that the General Counsel has not established that 
the rule was discriminatorily applied.
 Respondent™s earned incentive plan 
In late 1997, Respondent ins
tituted an earned incentive plan 
(EIP) where employees were eligible
 to receive an annual bonus if 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  294they met certain requirements. Specifically, the EIP required em-
ployees to fulfill the following criteria to qualify for an annual 
bonus: (1) completion of at least 20 hours of training per year in 
company sponsored/management ap
proved programs; (2) an em-
ployee™s participation on at least one of the Employer™s various 
teams or their submission of at
 least two ﬁQuality Improvement 
Programﬂ suggestions (QIPs); an
d (3) a timely and satisfactory 
performance evaluation. 
The evidence shows that in 1997 some of the requirements 
were waived because the program was new and employees did not 
have sufficient time to fulfill all the requirements.  The 20 hour 
training requirement was waived and the QIPs and team participa-
tion requirement was waived for some employees.  All otherwise 
eligible employees received the 
1997 EIP bonus 
in March 1998Š
even though most of them did not satisfy the 20 hour training 
requirement. 
The EIP remained in effect in 1998.  Respondent™s manage-
ment announced the continuation of this program at employee 
meetings.  Respondent also posted an announcement of the plan 
and the plan requirements on company bulletin boards.  In 1998 
the requirements for the EIP were enforced.  
Respondent had hired a large number of new employees in late 
1998.  It would have been difficult for these employees to fulfill 
the requirements of the EIP.  Further, Respondent beginning in 
mid-November and continuing to the representation election, held 
election campaign meetings among the employees.  These meet-
ings took time and effort away from training and other company 
programs. As a result, many employees would not have satisfied 
the training requirement of the EIP.  Thus, Respondent permitted 
employees to accumulate time spent at representation election 
campaign meetings towards the 20 hours of training requirement 
of the EIP.  At no time, however, was employee participation in 
these campaign meetings mandatory.  Nor were employees ever 
told that they would have to attend the Employer™s campaign 
meetings in order to qualify for the EIP bonus.  Finally, I note that 
because certain production and profit goals we
re not met, none of 
Respondent™s employees at any of its facilities nationwide re-
ceived an EIP bonus for 1998. 
In deciding whether to grant benefits while a representation 
election is pending, an employer should act as if no union were in 
the picture.  
Centre Engineering, Inc.,
 253 NLRB 419, 421 
(1980).  The Board does not automatically find the granting of 
benefits during an organizational campaign to be unlawful, but it 
presumes that such action will be objectional ﬁunless the Em-
ployer establishes that the timing of the action was governed by 
factors other than the pendency of the election.ﬂ  
American Sun-
roof Corp
., 248 NLRB 748 (1980); 
Honolulu Sporting Goods
, 239 NLRB 1277 (1979).  However, the withholding of new bene-
fits from employees who are awaiting a Board election also vio-
lates the Act if the employees otherwise would have been granted 
the increases in the normal course
 of the Employer™s business.  
Progressive Supermarkets
, 259 NLRB 512 (1981).  An employer 
is obligated to give any increase or benefit decided on, or any 
regular, normal increase that would come due during the critical 
period, but should not put into effect any increase not already 
decided on before the union came on the scene.   
The more prudent course, the one 
least likely to result in a vio-
lation, is to refrain from giving
 the wage increases during the 
critical period, for at the very least the General Counsel would 

have the burden of showing the norm
alcy of the increase, or that it 
had been decided on prior to the advent of the union.  
Liberty 
Telephone,
 204 NLRB 317, 322 (1973).  Where employees are 
told expected
 benefits are to be deferred pending the outcome of 
an election in order to avoid the appearance of election interfer-

ence, the Board will not find a violation
.  Truss-Span Co.
, 236 
NLRB 50 (1978).  However, if an employer withholds wage in-

creases or accrued benefits because of union activities, and so 
advises employees, it violates the Act.  
Liberty House Nursing 
Home
, 236 NLRB 456 (1978).  
In the instant case, Respondent 
continued the EIP, an existing 
benefit plan, after the representation petition was filed.  The Gen-
eral Counsel contends that by counting time spent at campaign 
meetings as training, Respondent changed the benefit plan.  How-
ever, I find that Respondent acted
 consistently with its past prac-
tice.  In 1997, long before the union organizing effort, Respondent 

eased the training requirements for qualification so as to allow 
employees hired in the fall to qualify for the EIP program.  Par-
ticipation in the campaign meetings
 was not necessary to qualify 
for the EIP program.  Accordingly, I find that Respondent did not 

violate the Act in administering its EIP program. 
The representation proceeding
 Having concluded that Respondent, between the date of the pe-
tition and the date of the election, maintained a rule prohibiting 
abusive language without making clear that the rule did not have 
bar lawful union activity and maintained a rule which required 

prior approval of union solicitation and distribution, I find that 
Respondent™s acts constitute objectionable conduct which inter-
fered with the free choice of employees in the election.  Such 
conduct constitutes grounds fo
r setting aside the election.  
Ameri-
can Safety Equipment
, 234 NLRB 501 (1978
); Dayton Tire & 
Rubber
, 234 NLRB 504 (1978).  I, therefore, recommend that the 
election be set aside.    
REMEDY 
Having found Respondent engaged in certain unfair labor prac-
tices, I shall recommend that it be ordered to cease and desist 
therefrom and take certain affirm
ative action to effectuate the 
purposes and policies of the Act. 
CONCLUSIONS OF LAW 
1.  Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) of the Act by maintain-
ing a rule prohibiting abusive la
nguage without making clear that 
such rules are not intended to bar lawful union organizing propa-
ganda.  
4.  Respondent violated the ac
t by maintaining solicitation and 
distribution rules which interfered
 with union activities by requir-
ing prior approval by the Employer. 
5.  The above unfair labor pract
ices are unfair labor practices 
affecting commerce within the mean
ing of Section 2(6) and (7) of 
the Act. 6.  By the conduct set forth in conclusions of law 3 and 4 
above, Respondent has illegally interfered with the representation 
election conducted by the Board in Cases 32ŒRMŒ759 and 32Œ
RCŒ4540. 
On the findings of fact and conclusions of law and on the entire 
record, I issue the following recommended
2                                                           
 2 All motions inconsistent with th
is recommended Order are denied.  
If no exceptions are filed as provided by Sec. l02.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
 ADTRANZ, ABB DAIMLER-BENZ 295ORDER 
The Respondent, Adtranz, ABB Daimler-Benz Transportation 
N.A., Inc., Pittsburg, California
, its officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 
(a) Maintaining a rule prohibiti
ng abusive language without 
making clear that such rules are not intended to bar lawful union 

organizing propaganda.  
(b) Maintaining solicitation and 
distribution rules which inter-
fered with union activities, by requiring prior approval by the 
Employer. 
(c) In any like or related manner interfering with, restraining, or 
coercing employees in the exercise of any rights guaranteed them 

by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days after service by the Regional Director, post 
at its Pittsburg, California facilities, copies of the attached notice 
marked ﬁAppendix.ﬂ
3 Copies of the notice, on forms provided by 
                                                                                            
                                                                                             
Order shall, as provided in Sec. l02.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
the Regional Director for Region 32, after being signed by author-
ized representative of Respondent, shall be posted by Respondent 
and maintained by it for 60 consecutive days thereafter in con-
spicuous places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken by Re-
spondent to ensure the notices are not altered, defaced, or covered 
by other material.  In the event that, during the pendency of these 
proceedings, Respondent has gone out of business or closed the 
facility involved in these proceedings, Respondent shall duplicate 
and mail, at its own expense, a copy of the notice to all current and 
former employees employed by Respondent at any time since 
June 23, 1998. 
(b) Within 21 days after service by the Regional Director, file 
with the Regional Director a sworn certification of a responsible 
official of Respondent on a form provided by the Region attesting 
to the steps that Respondent has taken to comply.  
IT IS FURTHER ORDERED that the Regional Director for 
Region 32 shall set aside the representation election in Cases 32Œ
RMŒ759 and 32ŒRCŒ4540. 
  tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 